Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha et al. (US 2019/0115412), hereinafter as Cha.
As for claim 1, Cha teaches 
A display device (display device 1 having display panel 10 with pixels PX; fig. 1; [0056-0057]) comprising: 
a substrate (substrate 100 of a pixel; fig. 10 and 11; [0150]); 
an organic light emitting element (light emitting device EL with elements 810, 830 and 850; [0198-0199]) on the substrate (over substrate 100; fig. 11); 
a pixel circuit (T1, T2, T3, etc. form a pixel circuit PXa; fig. 10; [0147]) between the substrate and the organic light emitting element (in between; fig. 11), electrically connected to the organic light 
a first metal layer (gate pattern layer 710, not labeled and on same level as 730; fig. 11; [0162, 0181]) between the substrate and the pixel circuit (in between substrate 100 and T2 specifically), overlapping the first transistor (overlaps channel 153a of T2), and configured to receive a first voltage (connect to left electrode 153c of T2, thus receiving a voltage from node N1; fig. 10); and 
a second metal layer (gate pattern layer 730; fig. 11; [0162, 0180]) disposed between the substrate and the pixel circuit (in between substrate 100 and T3 specifically), overlapping the second transistor (overlaps channel 155a of T3), and configured to receive a second voltage different from the first voltage (connect to right electrode 155c of T3, thus receiving a voltage from node N3; fig. 10; voltage at node N1 is different voltage at node N3).
Claim 14 is similarly rejected as for claim 1 further with Cha teaches 
a substrate (substrate 100; fig. 11) including a display area (display panel 10; fig. 1) and a peripheral area (where scan driver 20, data driver 30, etc. are located without any pixel); and 
a plurality of organic light emitting elements associated with a plurality of pixel circuits (each pixel PXa has a corresponding light emitting device EL; fig. 10 and 11).
As for claim 13, Cha teaches 
wherein each of the first transistor and the second transistor includes a PMOS transistor (the transistors may be all PMOS, all NMOS, or mixed; [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha.
As for claims 3 and 20, Cha does not teach 
wherein the first transistor and the second transistor have driving ranges different from each other.  The examiner takes Official Notice of the use of different driving ranges for transistors within a pixel.  This is advantageous when the driving requirements are different that allow for flexible control of currents or voltages.  Therefore, it would have been obvious to provide transistors of different driving ranges for the reason above.

Allowable Subject Matter
Claims 2, 4-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the first voltage and the second voltage have polarities different from each other, of claims 2 and 19 (fig. 2, 6 and 7); 
wherein the first voltage has a negative polarity, and the second voltage has a positive polarity, of claim 4 (fig. 2, 6 and 7); and 
a plurality of driving voltage lines extending in a first direction and configured to supply driving voltages to the organic light emitting elements, wherein the first metal lines and the second metal lines extend in a second direction intersecting the first direction, of claim 15 (fig. 2 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628